IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44821

STATE OF IDAHO,                                  )   2017 Unpublished Opinion No. 579
                                                 )
       Plaintiff-Respondent,                     )   Filed: September 11, 2017
                                                 )
v.                                               )   Karel A. Lehrman, Clerk
                                                 )
COLE JASON WALTERS,                              )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Custer County. Hon. Alan C. Stephens, District Judge.

       Judgment of conviction and concurrent unified sentences of six years, with a
       minimum period of confinement of three years, for delivery of methamphetamine,
       and six years with two years determinate for possession of
       methamphetamine, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Cole Jason Walters pled guilty to delivery of methamphetamine and possession of
methamphetamine.      Idaho Code §§ 37-2732(a)(1)(A), 37-2732(c)(1).            The district court
sentenced Walters to concurrent unified sentences of ten years with four years determinate for
delivery of methamphetamine, and six years with two years determinate for possession of
methamphetamine. Walters filed an Idaho Criminal Rule 35 motion for reduction of sentence,
which the district court granted, reducing Walters’ sentence for delivery of methamphetamine to
six years with three years determinate. Walters appeals asserting that the district court abused its

                                                 1
discretion by executing his sentences rather than suspending them or retaining jurisdiction.
Walters requests that this Court remand the case for an order placing Walters on probation.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Walters’ judgment of conviction and sentences are affirmed.




                                                   2